Citation Nr: 0021934	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran served on active duty from 
August 1972 to June 1974.  At present, after remand to the RO 
for additional development, the veteran's case is once again 
before the Board for appellate review.  

In addition, the Board notes that the claims file contains a 
May 2000 statement from Kenneth M. Carpenter, Esq., 
indicating that he wished to withdraw his representation of 
the veteran, and thus, Mr. Carpenter's representation of the 
veteran has been withdrawn.  See 38 C.F.R. §§ 20.602 (1999).

Furthermore, the record includes a May 1998 statement from 
the veteran's representative at that time indicating that the 
veteran was seeking entitlement to a permanent and total 
disability rating for pension (non-service connected 
pension).  However, as the only issue currently before the 
Board is that set forth on the title page of this decision, 
this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The law precludes service connection for a disability 
resulting from alcohol or drug dependency/abuse. 

2.  A personality disorder is not a disability for VA 
purposes.

3.  There is no competent medical evidence showing that the 
veteran's currently diagnosed bipolar disorder is related to 
a service connected disability, to any in-service 
symptomatology, or otherwise to his active service.


CONCLUSION OF LAW

The veteran's psychiatric disorder is not proximately due to, 
or the result of, a service connected disability, and was not 
incurred in or aggravated by his service.  38 U.S.C.A. 
§§ 105(a), 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 4.9, 4.127 (1999); VAOPGCPREC 11-96; VAOPGCPREC 
2-98. 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
claim of service connection for a mental disorder was 
originally denied in a February 1986 rating decision.  
Subsequently, the veteran unsuccessfully attempted to reopen 
his claim in April 1994 and June 1997.  However, in a 
September 1999 decision, the Board reopened the veteran's 
claim of service connection for a psychiatric disorder, found 
the claim to be "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), see Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990), and remanded the case to the RO for further 
development.  And, in an April 2000 supplemental statement of 
the case, the RO found that the veteran's in-service 
condition diagnosed as acute toxic psychosis was due to 
willful misconduct, and thus service connection for a chronic 
psychiatric condition was denied.  At present, after such 
remand/development, the veteran's case is once again before 
the Board for appellate review. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).

In addition, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  Service 
connection may also be allowed on a presumptive basis for 
certain chronic diseases, such as psychoses, if manifested to 
a compensable degree within a one year period of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995) and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

I.  The Evidence.

The veteran's service medical records contain medical records 
from the U.S. Army Hospital in Ft. Campbell indicating the 
veteran was hospitalized for 14 days during April and May 
1974 for detoxification from acute toxic psychosis secondary 
to amphetamines.  During his hospitalization, it was noted 
the veteran had a history of drug/amphetamine use since 
childhood, and was recommended for transfer from the 
Psychiatric Unit to the Drug Halfway House for 
rehabilitation.  His discharge diagnoses were improper use of 
drugs, amphetamines; and acute toxic psychosis secondary to 
amphetamine use.

The post-service medical evidence includes medical records 
from the Murfreesboro VA Medical Center (VAMC) dated from 
November 1985 to January 1986 describing the treatment the 
veteran received for various diagnoses, including but not 
limited to bipolar affective disorder (psychosis), episodic 
alcohol dependence, and mixed personality disorder with 
passive aggressive tendencies.  Additionally, medical records 
from the Knoxville VAMC dated from December 1993 to April 
1994, the Kansas City VAMC dated from December 1993 to 
January 1994, and the Leavenworth VAMC dated from March 1998 
to August 1998 further describe the treatment the veteran 
received over time for his psychiatric diagnoses including 
bipolar disorder, alcohol abuse, and polysubstance abuse.  In 
this regard, the Board notes that July 1998 notations from 
the Leavenworth VAMC indicate the veteran had a long family 
history (including his father, aunts, uncles, and siblings) 
of substance abuse.

Lastly, the record includes various written statements from 
the veteran indicating that he currently suffered from a 
psychiatric disorder related to his service.  Specifically, 
he noted his condition began when he was in the service, 
which caused him to be hospitalized for several days at the 
Hospital in Ft. Campbell, and thus, he alleges he is entitled 
to service connection for this disorder. 

II.  Analysis.
 
As previously noted, basic entitlement to disability 
compensation may be established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, but no 
compensation shall be paid if the disability is a result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 1110.

With respect to alcohol or drug dependency/abuse, however, 
service connection shall not be established on a direct basis 
because such disorders cannot be considered to have been 
incurred in the line of duty.  "An injury or disease 
incurred during active military, naval or air service will be 
deemed to have been incurred in the line of duty and not the 
result of the veteran's own misconduct . . . unless such 
injury or disease was the result of a person's own willful 
misconduct or abuse of alcohol or drugs."  38 U.S.C.A. 
§ 105(a) (West 1991).  Thus, for purposes of all VA benefits 
requiring a service-connected disability or death for their 
eligibility, section 105(a) precludes service connection of a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service or 
of a death resulting from such a disability.  See VAOPGCPREC 
11-96; see VAOPGCPREC 2-98.

Nevertheless, secondary service connection for alcohol or 
drug dependency/abuse is not precluded by law.  In this 
regard, in Barela v. West, 11 Vet. App 280 (1998), the Court 
held that an award of service connection for disability due 
to abuse of alcohol or drugs was not precluded by 38 U.S.C.A. 
§ 1110, but only "compensation" for such disability was so 
precluded, for claims filed after October 31, 1990.  Given 
the law, as the veteran has not claimed, and the evidence 
does not demonstrate, that his alcohol and drug use/abuse is 
secondary to a service-connected disability, the Board finds 
that there is no legal basis to establish service connection 
for such alcohol or drug use/abuse, so that these matters 
need not be addressed further in this decision. See Barela, 
supra.  The Board finds that, as compensation and direct 
service connection for a disability resulting from the abuse 
of alcohol or drugs is precluded, the veteran's claim of 
service connection for a psychiatric disorder, characterized 
as alcohol or drug dependence/abuse or acute toxic psychosis 
secondary to amphetamine use, cannot be granted as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (in the 
absence of legal merit or lack of entitlement under the law, 
the claim must be denied as a matter of law).

With respect to the veteran's claim for service connection 
for a psychiatric disability based on a personality disorder, 
the Board notes that a personality disorder is not considered 
a disability for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127. 

Moreover, the law is clear that it is the Board's duty to 
assess the credibility and probative value of the evidence 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
In this case, the veteran is indeed competent to testify with 
respect to the continuity of his symptoms, see generally 
Falzone, supra. However, although the veteran has 
consistently reported psychiatric symptomatology since his 
service to the present, he has failed to submit any medical 
evidence supporting his reported symptoms.  

The Board finds that, although the veteran was diagnosed with 
acute toxic psychosis during his active service and is 
currently diagnosed with various personality and psychiatric 
disorders, including bipolar affective disorder (psychosis) 
and mixed personality disorder with passive aggressive 
tendencies, the veteran has not submitted objective medical 
evidence showing that his current psychiatric disorder is 
related to any service connected disability, to any in-
service symptoms, or is otherwise related to his service.  As 
such, the veteran has failed to satisfy an essential element 
for an award of service connection, which is the existence of 
evidence showing in-service incurrence or aggravation of his 
currently diagnosed psychiatric disorder.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R.; § 3.303(a) (1999).

The Board acknowledges that the evidence shows the veteran 
was treated for improper use of drugs (amphetamines) and 
acute toxic psychosis secondary to amphetamine use during his 
active service, as well as that he has presented psychiatric 
symptomatology since 1985 to the present.  See 38 C.F.R. 
§ 3.303(b) (1999).  However, the Board finds that the veteran 
has not met the requirement of 38 C.F.R. § 3.303(b) because 
he has not established, via competent medical evidence, that 
he currently has a diagnosed psychiatric disability related 
to his in-service symptomatology, see Clyburn, 12 Vet. App. 
296, and the evidence does not show the veteran developed a 
psychosis within a one year period of his discharge from 
service.  As a matter of fact, as previously noted, the first 
indication of record that the veteran was treated for a 
psychiatric disorder following his discharge from service 
dates back to 1985, which is many years after his discharge 
from the service.  As such, entitlement to service connection 
on a presumptive basis has not been established.  See 
38 C.F.R. §§ 3.307, 3.309 (1999). 

In weighing the evidence available, the Board observes that, 
although the lack of medical evidence showing a continuity of 
the veteran's psychiatric problems since his discharge to the 
present is not fatal, the applicable regulatory provision, 
which provides that service connection may be granted for any 
disease diagnosed after discharge, is also qualified by the 
requirement that all the evidence must establish that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1999).  And, in this case, given that the veteran has not 
shown he is competent to offer an opinion requiring medical 
knowledge such as the etiology of a disorder, LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1995), the Board must accord greater 
weight to the evidence contained in the remaining medical 
records, than to the veteran's statements.

Thus, after a review of the record, the Board finds that the 
veteran has not submitted persuasive evidence showing that 
his psychiatric disorder was incurred in or aggravated by his 
service, or is related to a service connected disability.  As 
such, the Board finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
psychiatric disorder, and his claim must be denied.  See 
38 U.S.C.A. § 5107(a). 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case. 


ORDER

Service connection for a psychiatric disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


